DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 03/20/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2019 has been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1,
Step 1 Analysis: Claims 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer-implemented, in one or more computers.” For example, “method comprising, in one or more…document quality model” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also make document quality method to explore the document quality but for the recitation of “in one or more computers.” Similarly, the limitation “by analyzing data …patterns in the data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also identify new, unexpected or problem patterns in the data by analyzing the document. Similarly, the limitation “forming the quality…level of the data”, is also a mental process in which human mind can also develop clusters for each container level (document, section, paragraph, and sentence). Likewise, the limitation “exploring each…sources of the 
Step 2A Prong Two Analysis: The judicial exception is not integrated to a practical application. The additional elements of “computer-implemented, in one or more computers” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-implemented, in one or more computers” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2,
Step 1 Analysis: Claims 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein the data…” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also use data that comprises documents or text. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 3,
Step 1 Analysis: Claims 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein the container…user sentence” as drafted, is a mental process, under its broadest reasonable interpretation covers the 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 4,
Step 1 Analysis: Claims 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein forming the…,” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also form clusters of the heuristics involved in document quality but for the recitation of “using unsupervised machine learning models”. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated to a practical application. The additional elements of “using unsupervised machine learning models” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using unsupervised machine learning models” amounts to no more than merely applying a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5,
Step 1 Analysis: Claims 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 5 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “further comprising…with a threshold,” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also review cluster data and compare quality score with a threshold. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.


Regarding claim 6,
Step 1 Analysis: Claims 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein…client-specific,” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also identify patterns that belong to integration issue or client specific. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 7,
Step 1 Analysis: Claims 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 7 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 8,
Step 1 Analysis: Claims 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 8 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “further comprising…document quality model,” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also make a report detailing problem pattern, clusters, sources of patterns, new quality assessment methods or heuristics, and the client-specific document quality model. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.


Regarding claim 9,
Step 1 Analysis: Claims 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 9 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer-implemented system, one or more computers programmed.” 
For example the limitation “A computer-implemented system, comprising…quality model” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also generate document quality method by evaluating various documents. Similarly, “comprising: one or more…patterns in the data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also identify new, unexpected or problem patterns in the data by analyzing the document. Similarly, the limitation “forming the quality…level of the data”, is also a mental process in which human mind can also develop clusters for each container level (document, section, paragraph, and sentence). Likewise, the limitation “exploring each…sources of the patterns”, is a mental process in which human mind can explore clusters to identify any problem patterns. Similarly, the limitation “developing new quality…document quality model”, is also a mental process in which human mind can also develop new methods to generate client-specific or document-specific quality 
Step 2A Prong Two Analysis: The judicial exception is not integrated to a practical application. The additional elements of “computer-implemented system, one or more computers programmed” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-implemented system, one or more computers programmed” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claims 10-12, they are substantially similar to claims 2-4 and are rejected in the same manner and reasoning applying.

Regarding claims 13-16, they are substantially similar to claims 5-8 and are rejected in the same manner and reasoning applying.

Regarding claim 17, 
Step 1 Analysis: Claims 17 is directed to a product, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 17 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product, computer readable storage medium having program instructions, executable by one or more computers to cause the computer to perform.” For example, “method comprising: generating…patterns in the data” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also identify new, unexpected or problem patterns in the data by analyzing the document. Similarly, the limitation “forming the quality…level of the data”, is also a mental process in which human mind can also develop clusters for each container level (document, section, paragraph, and sentence). Likewise, the limitation “exploring each…sources of the patterns”, is a mental process in which human mind can explore clusters to identify any problem patterns. Similarly, the limitation “developing new quality…document quality model”, is also a mental process in which human mind can also develop new methods to generate client-specific or document-specific quality model based on sources of patterns identified in previous limitation. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated to a practical application. The additional elements of “computer program product, computer readable storage medium having program instructions, executable by one or more computers to cause the computer to perform” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, computer readable storage medium having program instructions, executable by one or more computers to cause the computer to perform” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claims 19-20, they are substantially similar to claims 5-6 and are rejected in the same manner and reasoning applying.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carus et al. (US 8,131,756 B2; hereinafter “Carus”) – From IDS.
Regarding claim 1, A computer-implemented method, comprising: generating, in one or more computers, a client-specific document quality model (Col. 1 Lines 33-37: “The present invention relates generally to an apparatus, system and method for the creation of a fully configurable, customizable, adaptive, and Scriptable natural language processing software application development system. The invention consists of document management…” Col. 8 Lines 32-36: “the present invention includes an apparatus having a computer readable storage medium on which is embedded one or more computer programs, where the one or more computer programs implement a method of processing natural language text…”)
(Col. 14 Lines 41-45: “The standard components 2090 are a set of specifications and models for the data-driven annotators that perform certain basic linguistic analysis on input text, such as tokenization, low-level pattern-based semantic annotation, part-of speech tagging, linguistic phrase analysis, and so forth.”) to identify new, unexpected or problem patterns in the data (Col. 6 Lines 28-31: “Semantic exploration engages unsupervised and partially Supervised methods for identifying hidden, but salient semantic patterning in document collections.” Hidden pattern (which was not identified before so they can be regarded as new patterns found. Col. 3 Lines 26-34: “A developer must also determine which linguistic components (such as lexicons, word tokenization, morphology, and Syntactic analysis) must be created or modified to deal with the unique linguistic properties of documents… As a rule, linguistic components do not produce equally good results for all domains and document genres. For example, the style, Vocabulary, and syntax of medical documents differ significantly from that of news articles.” This problem pattern is client or document specific. For example, medical document will show new problem patterns which will be different from other regular documents.)
forming the quality heuristics into one or more clusters for each container level of the data (Col. 25 Lines 44-45: “Document clustering 6230 is an unsupervised process that identifies clusters or groupings of documents by content.” Col. 16 Lines 61-62: “Documents maybe clustered in a completely unsupervised manner.” Container level comprises document as mentioned in Spec Para 0020.)
exploring each of the clusters to identify sources of the patterns (Col. 6 Lines 28-38: “Semantic exploration engages unsupervised and partially Supervised methods for identifying hidden, but salient semantic patterning in document collections…and to provide Sources of Semantic data, Such as “gazetteers”.” Col. 7 Lines 3-7: “On the other hand, a semantic exploration is also needed to explore patterning Such as document clusters, document categories, similar documents, and related terms in document collections.” By exploring clusters developed via unsupervised learning, sources of patterns can be identified. For example, exploring cluster related to a medical document can identify patterns due to client-specific document type as we noted in previous limitation.)
and developing new quality heuristics based on the sources of the patterns wherein the new quality heuristics are used to generate the client-specific document quality model (Col. 3 Lines 26-36: “A developer must also determine which linguistic components (such as lexicons, word tokenization, morphology, and Syntactic analysis) must be created or modified to deal with the unique linguistic properties of documents for the proposed extractions in the proposed domains… For example, the style, Vocabulary, and syntax of medical documents differ significantly from that of news articles.” Col. 2 Lines 50-53: “In others, applications process individual documents, or small numbers of them, from time to time on the behalf of specific end-users.” New heuristics or new components in a software must be created as per the source of patterns in a document which may be client or field specific. For example, terminologies and linguistic properties of medical documents are different from other document type. So the new heuristics is developed based on client-specific requirement.).

Regarding claim 2, Carus teaches the method of claim 1.
(Col. 4 Lines 64-67 and Col. 5 lines 1: “Documents are not just continuous sequences of words. Documents are organized through the use of text, text attributes, punctuation, whitespace, and graphics to separate, consolidate, and create relationships among the meaningful text elements that constitute the content of documents.”).

Regarding claim 3, Carus teaches the method of claim 1.
Carus also teaches wherein the container level comprises document, section, paragraph or sentence (Col. 1 Lines 36-37: “The invention consists of document management…” Col. 13 Lines 29-38: “Structure recognition components 2020 may perform analysis to divide the input into its large constituent structural units: headers, footers, section headings, sections, Subsections, paragraphs, lists, tables, field labels, field values, and so forth… The input document type is computed according to document type models 2070 also created during the development process.” Col. 12 Lines 1-4: “Natural language documents possess varying degrees of structure. At one extreme are unstructured documents where text, with no display or font information, and at most minimal structure Such as paragraphs and sentences, is present.” Input data which is analyzed in document processing comprises document, section, paragraph, and sentences which can be collectively called container.).

Regarding claim 4, Carus teaches the method of claim 1.
Carus also teaches wherein forming the quality heuristics into clusters comprises using unsupervised machine learning models to cluster the quality heuristics (Col. 16 Lines 61-62: “Documents maybe clustered in a completely unsupervised manner or the developer may provide “seed” data in the form of a set of already categorized documents.” Col. 25 Lines 44-45: “Document clustering 6230 is an unsupervised process that identifies clusters or groupings of documents by content.”).

Regarding claim 5, Carus teaches the method of claim 1.
Carus also teaches further comprising retrieving and reviewing the data corresponding to the clusters to ratify a comparison of quality scores with a threshold (Col. 8 Lines 17-20: “Some embodiments include exploring the selected documents and annotating with using manual and automatic methods, defining annotations for the information extraction problem and selecting predetermined accuracy thresholds.” Col. 16 Lines 47-50: “…the first step in document structure analysis is to cluster these documents and suggest natural groupings of these documents ('genres’). Next each genre cluster is analyzed in detail...” Col. 27 Lines 1-7: “A sample is processed by the component to create baseline output 6400. The developer may review the results using an instance view 6410. This allows the developer to see individual instances in context, as well as re-sort instances based on category, sort keys, and other kinds of context. If an inspection of the instances 6420 suggests that the process is defective, the developer can refine the process.” Documents are clustered into various groups. The accuracy as a measure of quality score is compared with a predefined quality threshold or a baseline so that process can be refined.).

Regarding claim 6, Carus teaches the method of claim 1.
(Col. 17 Lines 61-65: “Nevertheless, best development practices suggest that a manual review of a sample of automatically recognized and parsed lists should be performed, for example using a “slide show” user interface. If errors are noted, the developer can analyze the problem and incorporate feedback to improve the list and list content classifiers.” Col. 18 Lines 32-35: “The developer can follow the standard development steps of evaluation and error analysis, as well as continued analysis by processing, reviewing, and evaluating more training data.” Error or issue can happen in document processing, classification, and integration.) or an issue that is client-specific (Col. 2 56-59: “Given an interface with the necessary features, users can specify data in documents that the application should have found but did not, or found partially or completely in error.” Error or issue can be client-specific.).

Regarding claim 7, Carus teaches the method of claim 1.
Carus also teaches wherein the existing and new quality heuristics are used to analyze additional data (Col. 15 Lines 24-29: “For a plug-in component that uses the second modality, the develop creates a script or computer program (or adapts an existing one) in any computer language, which reads documents in the defined interchange format as input, processes them in some way, and produces as output modified documents…” Col. 16 Lines 55-59: “…and generates data to classify new documents by genre in order to process new documents. Only the initial steps are a combination of automatic and manual methods where developers review and, if necessary, modify automatically generated candidates.” Existing or new documents are explored and analyzed using existing or modified computer program.).

Regarding claim 8, Carus teaches the method of claim 1.
Carus also teaches further comprising generating a report (Col. 22 Lines 16-22: “…statistics are generated and presented in the interface. The statistics presented include but are not limited to recall, precision, f-measure, and a confusion matrix. Developers can derive additional application-specific performance statistics from the confusion matrix (such as false positives, false negatives and ROC analysis)” Statistical report can be generated detailing results of the model output, error, sources of error.) describing: the existing quality heuristics the new, unexpected or problem patterns (Col. 2 Lines 52-59: “In yet others, end-users may explore a document collection for well established or “ad hoc' categories of information. In some environments, it is possible for end-users to provide feedback about the output of an extraction application. Given an interface with the necessary features, users can specify data in documents that the application should have found but did not, or found partially or completely in error.” Model results of existing models and issues/problems are presented to end user. That could be combined in statistical report generated) the clusters (Col. 16 Lines 63-64: “The developer then reviews clustering results” Clustering results are also presented to developer or user to review. This can be a separate report or could be combined in single statistical report.) the sources of the patterns (Col. 6 Lines 28-38: “Semantic exploration engages unsupervised and partially Supervised methods for identifying hidden, but salient semantic patterning in document collections… and to provide sources of Semantic data, Such as "gazetteers' (lists of semantically related proper names), that play a role in creating an IE application.” Unsupervised method will form clusters revealing patterns. Clustering result are presented to developer as noticed above.) the new quality heuristics (Col. 14 Lines 27-30: “Such models exist as part of the standard components 2210, and new models can also be created by the developer 2230.” Model results shown in the initial statistical report as discussed above will contain model results (so if new model is used, they can also be included in statistical report.) and the client-specific document quality model (Col. 3 Lines 17-22: “In addition to the complexities already mentioned, there are numerous ways an IE application may need to be customized or adapted. For example, a developer must determine which document structures (such as headings, sections, lists, or tables) or genres (E-mails, letters, or reports) the IE application should treat in a specific manner, or even ignore.” Col. 4 Lines 54-57: “…will be able to know how to modify the system or propose which application component should be adapted with the user feedback.” The model or functionalities used in the analysis could also be adapted due to client-specific requirement or document. The model results of these customized models can also be included in statistical report discussed above.).

Regarding claims 9-16, they are substantially similar to claims 1-8 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claims 17, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claim 18-20, they are substantially similar to claims 4-6 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
04/04/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123